[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-16396                ELEVENTH CIRCUIT
                                                           OCTOBER 29, 2010
                         Non-Argument Calendar
                       ________________________               JOHN LEY
                                                               CLERK

                   D. C. Docket No. 08-00315-CR-44-4

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

DOMINIC MANUEL WILLIAMS,
a.k.a. Dom,
a.k.a. Nic,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (October 29, 2010)

Before TJOFLAT, CARNES and HULL, Circuit Judges.

PER CURIAM:
      James Scott Byrne, appointed counsel for Dominic Manuel Williams, has

filed a motion to withdraw from further representation on appeal, supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguably meritorious

issues, counsel’s motion to withdraw is GRANTED, and Williams’ conviction and

sentence are AFFIRMED.




                                         2